             Case 20-34114 Document 714 Filed in TXSB on 11/26/20 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                              ENTERED
                                                                                                                  11/26/2020
                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    VALARIS PLC, et al.,1                                            )   Case No. 20-34114 (MI)
                                                                     )
                             Debtors.                                )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket Nos. 598, 599


                           STIPULATION AND AGREED ORDER
             REGARDING MOTIONS FOR RELIEF FROM THE AUTOMATIC STAY

             On November 3, 2020, Devin Schonewitz filed Devin Schonewitz’s Motion to Lift Stay
[Docket No. 598] and Buckey Stewart (together with Devin Schonewitz, the “Movants”) filed
Buckey Stewart’s Motion to Lift Stay [Docket No. 599] (together with Devin Schonewitz’s Motion,
the “Motions”).
             On November 25, 2020, by docket entry, the Court set the Motions for hearing on
December 2, 2020, at 9:30 a.m. The Debtors and the Movants are working toward a resolution of
the Motions and have agreed to waive the automatic termination of the stay under
11 U.S.C. § 362(e) and continue the hearing on December 2, 2020.
             It is THEREFORE ORDERED THAT
             1.    The Debtors and the Movants agree that automatic termination of the stay is waived
under 11 U.S.C. § 362(e).
             2.    The hearing set for December 2, 2020, at 9:30 a.m. is cancelled. The Movants will
contact the Court if a further hearing is required.


Signed: November
        October 17,26, 2020
                    2018
Dated:
                                                            ____________________________________
                                                       MARVIN ISGUR       Marvin Isgur
                                                                United BANKRUPTCY
                                                       UNITED STATES   States BankruptcyJUDGE
                                                                                         Judge

1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at http://cases.stretto.com/Valaris. The location of Debtor Ensco
      Incorporated’s principal place of business and the Debtors’ service address in these chapter 11 cases is 5847 San
      Felipe Street, Suite 3300, Houston, Texas 77057.



26539036v.2
      Case 20-34114 Document 714 Filed in TXSB on 11/26/20 Page 2 of 3




Houston, Texas
November 25, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Kristhy M. Peguero (TX Bar No. 24102776)     Anup Sathy, P.C. (admitted pro hac vice)
Genevieve Graham (TX Bar No. 24085340)       Ross M. Kwasteniet, P.C. (admitted pro hac vice)
1401 McKinney Street, Suite 1900             Spencer A. Winters (admitted pro hac vice)
Houston, Texas 77010                         300 North LaSalle Street
Telephone:      (713) 752-4200               Chicago, Illinois 60654
Facsimile:      (713) 752-4221               Telephone: (312) 862-2000
Email:         mcavenaugh@jw.com             Facsimile: (312) 862-2200
               kpeguero@jw.com
               ggraham@jw.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession




/s/ Brendan Fradkin (w/p)
Brendan Fradkin
VB Attorneys
6363 Woodway Drive, Suite 400
Houston, Texas 77057
713-224-7800
713-224-7801 (facsimile)
brendan@vbattorneys.com
        Case 20-34114 Document 714 Filed in TXSB on 11/26/20 Page 3 of 3




                                   Certificate of Service

       I certify that on November 25, 2020, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                   /s/ Matthew D. Cavenaugh
                                                   Matthew D. Cavenaugh




27471873v.1
